  Case 20-34576-KLP                     Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                              Desc Imaged
                                             Certificate of Notice Page 1 of 7

 Information to identify the case:
 Debtor 1              Lewis E. Wilkerson Jr.                                                   Social Security number or ITIN            xxx−xx−5631
                       First Name   Middle Name    Last Name                                    EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Eastern District of Virginia
                                                                                                Date case filed for chapter 11 11/17/20
 Case number:          20−34576−KLP

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Lewis E. Wilkerson Jr.

 2. All other names used in the
    last 8 years

 3. Address                                    PO Box 270
                                               Keysville, VA 23947

 4. Debtor's attorney                          Robert A. Canfield                                        Contact phone 804−673−6600
      Name and address                         Canfield Wells, LLP
                                               4124 E. Parham Road                                       Email bcanfield@canfieldbaer.com
                                               Henrico, VA 23228

 5. Bankruptcy clerk's office                  Location of the Bankruptcy Clerk's Office:                 Clerk of the Bankruptcy Court:
      Documents in this case may be filed      701 East Broad Street                                      William C. Redden
      at this address.                         Richmond, VA 23219
      You may inspect all records filed in
      this case at this office or online at                                                                Court Information:
      https://pacer.uscourts.gov.                                                                          Hours open:
                                                                                                          9:00 a.m. to 4:00 p.m. Monday thru Friday

       McVCIS 24−hour case                                                                                Contact phone 804−916−2400
      information:
      Toll Free 1−866−222−8029                                                                            Date: 11/24/20

                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
  Case 20-34576-KLP                          Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 7
Debtor Lewis E. Wilkerson Jr.                                                                                                   Case number 20−34576−KLP

 6. Meeting of creditors                                                                                        Location:
       Debtors must attend the meeting to      December 17, 2020 at 03:00 PM                                    For telephonic 341 creditors meeting,
       be questioned under oath. In a joint                                                                     dial−in contact information
       case, both spouses must attend.         The meeting may be continued or adjourned to a later             877−989−1106, Access Code: 2506551.
       Creditors may attend, but are not       date. If so, the date will be on the court docket.               For updates see,
       required to do so.
                                                                                                                www.vaeb.uscourts.gov

 7. Deadlines                                 File by the deadline to object to discharge or                     First date set for hearing on confirmation of plan.
      The bankruptcy clerk's office must      to challenge whether certain debts are                             The court will send you a notice of that date
      receive these documents and any                                                                            later.
      required filing fee by the following    dischargeable:
      deadlines.
                                              You must file a complaint:                                         Filing deadline for dischargeability
                                              • if you assert that the debtor is not entitled to                 complaints: February 16, 2021
                                                receive a discharge of any debts under
                                                11 U.S.C. § 1141(d)(3) or
                                              • if you want to have a debt excepted from discharge
                                                under 11 U.S.C § 523(a)(2), (4), or (6).


                                              Deadline for filing proof of claim:
                                              For all creditors (except a governmental unit): 3/17/21
                                              For a governmental unit:                        5/17/21
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                              file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                              may file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                              of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


                                              Deadline to object to exemptions:                                  Filing Deadline:
                                              The law permits debtors to keep certain property as                30 days after the conclusion of the meeting of
                                              exempt. If you believe that the law does not authorize an          creditors
                                              exemption claimed, you may file an objection.

 8. Creditors with a foreign                   If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
                                               extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
    address                                    any questions about your rights in this case.

 9.                                            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                               court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
       Filing a Chapter 11                     and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
       bankruptcy case                         hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                               is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                               business.

                                               Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                               See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                               all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                               from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                        should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                               and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                               entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                               the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                               send you another notice telling you of that date.

                                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                               distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                           as exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If
                                               you believe that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                               The bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

                                                                                                                  For more information, see page 3 >



Official Form 309E1 (For Individuals or Joint Debtors)                       Notice of Chapter 11 Bankruptcy Case                                               page 2
  Case 20-34576-KLP                     Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                         Desc Imaged
                                             Certificate of Notice Page 3 of 7
Debtor Lewis E. Wilkerson Jr.                                                                                       Case number 20−34576−KLP

 12. Local Rule Dismissal                   Case may be dismissed for failure to timely file lists, schedules and statements, or to attend meeting of
     Warning                                creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at the meeting give notice of
                                            intention to abandon property burdensome or of inconsequential value or intent to sell nonexempt property
                                            that has an aggregate gross value less than $2,500. Objections thereto must be filed pursuant to Local
                                            Bankruptcy Rules 6004−2 and 6007−1.

 13. Payment of Fees for                    Exact Change Only accepted as of February 4, 2008, for payment of fees and services. Payment may be
     Richmond Case and                      made by non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to
                                            Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
     Adversary Filing and
     Miscellaneous Requests

 Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
 For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
 on Internet @ Case/docket information available on Internet @ www.vaeb.uscourts.gov

 ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
 Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
 Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.




Official Form 309E1 (For Individuals or Joint Debtors)                 Notice of Chapter 11 Bankruptcy Case                                     page 3
 Case 20-34576-KLP                   Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                  Desc Imaged
                                          Certificate of Notice Page 4 of 7


                                     UNITED STATES BANKRUPTCY COURT
                                            Eastern District of Virginia


In re:                                                       Case Number: 20−34576−KLP
                                                             Chapter 11
Lewis E. Wilkerson Jr.
Social Security/Taxpayer ID Nos.:
xxx−xx−5631



                              Debtor(s)



                        NOTICE OF BAR DATE FOR FILING PROOFS OF CLAIM
                                   AND PROOFS OF INTEREST


NOTICE IS HEREBY GIVEN that pursuant to Local Bankruptcy Rule 3003−1 the deadline set by the
court under Federal Rule of Bankruptcy Procedure 3003(c) for filing proofs of claim and interest is March
17, 2021 (the "Bar Date"). Claims not filed by the Bar Date with the clerk of this court will not be allowed
and will be forever barred, with the following exceptions:

1.       Governmental units shall have until May 17, 2021, to file proofs of claim.

2.       Claims and interests listed on the debtor's schedules and not listed as disputed, contingent, or
         unliquidated. (Note: a creditor who desires to rely on the schedules of creditors has the
         responsibility for determining that the claim is listed accurately.)

3.       Unsecured claims of the type specified in Federal Rule of Bankruptcy Procedure 3002(c)(3) which
         arise or become allowable as a result of a judgment if the judgment is for the recovery of money or
         property or avoids an interest in property shall be filed within 30 days after the judgment becomes
         final or the Bar Date set forth above, whichever is later.

4.       Claims of the type specified in Federal Rule of Bankruptcy Procedure 3002(c)(4) arising from the rejection of
         an executory contract or unexpired lease shall be filed within 30 days after entry of the order approving such
         rejection or the Bar Date set forth above, whichever is later.


Dated: November 24, 2020                                      FOR THE COURT:
Proof of Claim page for Chapter 11                            William C. Redden
                                                              Clerk of the Bankruptcy Court
      Case 20-34576-KLP                     Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                              Desc Imaged
                                                 Certificate of Notice Page 5 of 7
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 20-34576-KLP
Lewis E. Wilkerson, Jr.                                                                                                Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: bullockn                                                              Page 1 of 3
Date Rcvd: Nov 24, 2020                                               Form ID: 309E1                                                            Total Noticed: 66
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 26, 2020:
Recip ID                   Recipient Name and Address
db                     +   Lewis E. Wilkerson, Jr., PO Box 270, Keysville, VA 23947-0270
aty                    +   Johnie Rush Muncy, Samuel I. White, P.C., 1804 Staples Mill Road, Suite 200, Richmond, VA 23230-3530
aty                    +   Kathryn R. Montgomery, Office of the United States Trustee, 701 East Broad Street, Ste. 4303, Richmond, VA 23219-1833
ust                    +   John P. Fitzgerald, III, Office of the US Trustee - Region 4 -R, 701 E. Broad Street, Ste. 4304, Richmond, VA 23219-1849
15517269               +   ARM Solutions, Inc, PO Box 2929, Camarillo, CA 93011-2929
15517267               +   Apple Advance Corp, 550 Fairway Dr, Ste 103B, Deerfield Beach, FL 33441-1821
15517268               +   Arc3 Gases, PO Box 26269, Richmond, VA 23260-6269
15517275                   BMO Transportation Finance, BMO Harris Bank NA, PO Box 71951, Chicago, IL 60694-1951
15517271               +   Bank of Charlotte County, PO Box 336, Phenix, VA 23959-0336
15517272                   Bank of Charlotte County, PO Box 2711, Omaha, NE 68103-2711
15517273                   Bank of the West, PO Box 2078, Omaha, NE 68103-2078
15517279               +   CAT Commercial Revolving Card, Dept. 33-8025507039, PO Box 78004, Phoenix, AZ 85062-8004
15517281                   CFS Group, PO Box 580203, Charlotte, NC 28258-0203
15517278                   Carter Machinery Co, Inc., PO Box 751053, Charlotte, NC 28275-1053
15517280              +    Caterpillar Financial SvcsCorp, PO Box 730669, Dallas, TX 75373-0669
15517283              +    Colony Tire Corp #33, 2900 Deepwater Terminal, Richmond, VA 23234-1824
15517284              +    Cumberland State Forest, State Forester of Va, 751 Oak Hill Road, Cumberland, VA 23040-2511
15517286              +    David J. & Pat Smith, 56 Wexford Club Drive, Hilton Head Island, SC 29928-3356
15517287              +    Dawn H. Wilkerson, 390 Maple Road, Keysville, VA 23947-4129
15517290             ++    EVEREST BUSINESS FUNDING LLC, 8200 NW 52ND TERR, SECOND FLOOR, DORAL FL 33166-7852 address filed with court:,
                           Everest Business Funding, 5 West 37th St, Ste 1100, New York, NY 10018-0000
15517293               +   FNB Equipment, 1853 Highway 315, Pittston, PA 18640-6101
15517291               +   Farmers Bank of Appomattox, PO Box 216, Appomattox, VA 24522-0216
15517292               +   Flaminia Investments, LLC, 2610 Business Drive, Cumming, GA 30028-4878
15517294               +   Fred C. & Jane E. Howell, 104 Clopton Court, Lynchburg, VA 24503-1100
15517296               +   Hancock Natural Resource Group, 197 Clarendon St C-08-99, Boston, MA 02116-5010
15517297               +   Home Loan Investment Bank, 1 Home Loan Plaza, Warwick, RI 02886-1765
15517298               +   Home Loan Investment Bank, FSB, c/o Samuel I. White, PC, 596 Lynnhaven Parkway, Ste 200, Virginia Beach, VA 23452-7371
15517301               +   Knight Capital Funding, 9 E. Loockerman St, #202-543, Dover, DE 19901-8306
15517303               +   Parker Fuel Freedom, PO Box 142, South Hill, VA 23970-0142
15517306                   Parker Oil & Propane, 2000 W. Third St, Farmville, VA 23901-0000
15517305                   Parker Oil & Propane, 308 2nd St SE, Chase City, VA 23911-0000
15517307                   Robert E. Dixon, c/o FlorenceGordanBrown, P.C., 901 East Cart Street, Richmond, VA 23219-0000
15517309               +   SonaBank, P.O. Box 2075, Ashland, VA 23005-5075
15517310               +   Sonabank Commercial Banking, PO Box 2075, Ashland, VA 23005-5075
15517311               +   Spartan Capital Funding, LLC, 104 E. 25th St, 10th Floor, New York, NY 10010-8201
15517312               +   SwiftFinancial,LLC/Loanbuilder, a PayPal service, 3505 Silverside Road, Wilmington, DE 19810-4905
15517314               +   The Carrington Co., LLC, 203 Archway Court, Lynchburg, VA 24502-3605
15517315               +   Timbervest Partners III VA, c/o Thompson McMullan, P.C., 100 Shockoe Slip. Third Floor, Richmond, VA 23219-4164
15517316               +   Truck Enterprises, Inc., 3440 S. Main Street, Harrisonburg, VA 22801-9758
15517318               +   Union Funding Source, 780 Long Beach Blvd, Long Beach, NY 11561-2238
15517319               +   Unique Funding Solutions, 2715 Coney Island Ave, Brooklyn, NY 11235-5068
15517320               +   Universal Platinum Fleet Progr, PO Box 1239, Covington, LA 70434-1239
15517321               +   Verizon, PO Box 16801, Newark, NJ 07101-6801
15517322               +   Verizon Connect Fleetmatics, 1100 Winter Street, Suite 4600, Waltham, MA 02451-1453
15517324               +   WST Products LLC, PO Box 270, Keysville, VA 23947-0270
      Case 20-34576-KLP                     Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                             Desc Imaged
                                                 Certificate of Notice Page 6 of 7
District/off: 0422-7                                                  User: bullockn                                                             Page 2 of 3
Date Rcvd: Nov 24, 2020                                               Form ID: 309E1                                                           Total Noticed: 66
TOTAL: 45

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: bcanfield@canfieldbaer.com
                                                                                        Nov 25 2020 03:18:00      Robert A. Canfield, Canfield Wells, LLP, 4124 E.
                                                                                                                  Parham Road, Henrico, VA 23228
tr                     + EDI: QPJBARRETT.COM
                                                                                        Nov 25 2020 06:18:00      Peter J. Barrett, Kutak Rock LLP, 341 Dial
                                                                                                                  866-861-8980 Code: 8499852, 901 East Byrd
                                                                                                                  Street, Suite 1000, Richmond, VA 23219-4071
15517265               + EDI: GMACFS.COM
                                                                                        Nov 25 2020 06:18:00      Ally Financial, P.O. Box 380902, Minneapolis,
                                                                                                                  MN 55438-0902
15517266               + EDI: AMEREXPR.COM
                                                                                        Nov 25 2020 06:18:00      American Express, PO Box 650448, Dallas, TX
                                                                                                                  75265-0448
15517270                  EDI: BANKAMER.COM
                                                                                        Nov 25 2020 06:18:00      Bank of America, PO Box 982238, El Paso, TX
                                                                                                                  79998-0000
15517274               + EDI: TSYS2.COM
                                                                                        Nov 25 2020 06:18:00      Barclay's Juniper MC, PO Box 13337,
                                                                                                                  Philadelphia, PA 19101-3337
15522073                  Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Nov 25 2020 03:19:00      Citizens Bank N.A., One Citizens Bank Way,
                                                                                                                  JCA115, Johnston, Rhode Island 02919
15517282                  Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Nov 25 2020 03:19:00      Citizens Bank NA, PO Box 255587, Sacramento,
                                                                                                                  CA 95865-0000
15517276               + Email/Text: bkdept@cancapital.com
                                                                                        Nov 25 2020 03:19:00      Can Capital, Inc., WebBank c/o Can Capital, 2015
                                                                                                                  Vaughan Rd, NW, Bldg 500, Kennesaw, GA
                                                                                                                  30144-7831
15517277               + EDI: CAPITALONE.COM
                                                                                        Nov 25 2020 06:18:00      Capital One, PO Box 71083, Charlotte, NC
                                                                                                                  28272-1083
15517285               + EDI: DAIMLER.COM
                                                                                        Nov 25 2020 06:18:00      Daimler Truck Financial, 13650 Heritage
                                                                                                                  Parkway, Fort Worth, TX 76177-5323
15517288               + Email/Text: litigation.recoverybkmailbox@dllgroup.com
                                                                                        Nov 25 2020 03:19:00      De Lage Landen Financial Svcs, PO Box 41602,
                                                                                                                  Philadelphia, PA 19101-1602
15517289               + Email/Text: bankruptcy@essexbank.com
                                                                                        Nov 25 2020 03:21:00      Essex Bank, 9954 Mayland Drive, Ste 2100,
                                                                                                                  Henrico, VA 23233-1482
15517295               + EDI: PHINAMERI.COM
                                                                                        Nov 25 2020 06:18:00      GM Financial, PO Box 183593, Arlington, TX
                                                                                                                  76096-3593
15517300               + Email/Text: ipfscollectionsreferrals@ipfs.com
                                                                                        Nov 25 2020 03:21:00      IPFS Corporation, PO Box 412086, Kansas City,
                                                                                                                  MO 64141-2086
15517299               + EDI: IRS.COM
                                                                                        Nov 25 2020 06:18:00      Internal Revenue Service, P.O.Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
15517302                  Email/Text: pfc.bankruptcy.packages@paccar.com
                                                                                        Nov 25 2020 03:21:00      Paccar Financial, 240 Gibraltar Rd, Ste 200,
                                                                                                                  Horsham, PA 19044-2361
15517304               + Email/Text: mconner@parkeroilcompany.com
                                                                                        Nov 25 2020 03:21:00      Parker Oil & Propane, 617 S. Main St, Chase City,
                                                                                                                  VA 23924-1931
15517308               + Email/Text: jennifer.chacon@spservicing.com
                                                                                        Nov 25 2020 03:22:00      SelectPortfolio Servicing, Inc, PO Box 65450, Salt
                                                                                                                  Lake City, UT 84165-0450
15517317               + Email/Text: ustpregion04.rh.ecf@usdoj.gov
                                                                                        Nov 25 2020 03:20:00      U.S. Trustee's Office, 701 E. Broad Street, Suite
                                                                                                                  4000, Richmond, VA 23219-1849
15517323               + EDI: WFFC.COM
                                                                                        Nov 25 2020 06:18:00      Wells Fargo, PO Box 77053, Minneapolis, MN
                                                                                                                  55480-7753

TOTAL: 21
       Case 20-34576-KLP                   Doc 19 Filed 11/26/20 Entered 11/27/20 00:18:01                                       Desc Imaged
                                                Certificate of Notice Page 7 of 7
District/off: 0422-7                                               User: bullockn                                                         Page 3 of 3
Date Rcvd: Nov 24, 2020                                            Form ID: 309E1                                                       Total Noticed: 66

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
cr                               Home Loan Investment Bank, FSB
15517313           *+            The Bank of Charlotte County, PO Box 336, Phenix, VA 23959-0336
15517325           *+            WST Products, LLC, PO Box 270, Keysville, VA 23947-0270

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 26, 2020                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 24, 2020 at the address(es) listed
below:
Name                              Email Address
John P. Fitzgerald, III
                                  USTPRegion04.RH.ECF@usdoj.gov

Johnie Rush Muncy
                                  on behalf of Creditor Home Loan Investment Bank FSB jmuncy@siwpc.com,
                                  dsasser@siwpc.com;ewhite@siwpc.com;npatel@siwpc.com;bkreferrals@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive
                                  .com;siwattecf@siwpc.com

Kathryn R. Montgomery
                                  on behalf of U.S. Trustee John P. Fitzgerald III Kathryn.Montgomery@usdoj.gov

Peter J. Barrett
                                  peter.barrett@kutakrock.com charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com

Robert A. Canfield
                                  on behalf of Debtor Lewis E. Wilkerson Jr. bcanfield@canfieldbaer.com,
                                  jcooper@canfieldbaer.com;galen@cwkllp.com;hwells@canfieldbaer.com;betsy@canfieldbaer.com


TOTAL: 5
